Case 1:20-mj-0O0096-TJC Document 1-1 Filed 10/26/20 Page 1 of 13

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

WS - 30-Av-AG-TIC
IN THE MATTER OF THE SEARCH

OF: AFFIDAVIT IN SUPPORT OF AN
Black/Silver VAULTZ lock box APPLICATION FOR A SEARCH
secured at the Rosebud County WARRANT

Sheriff’s Office, Ashland, Montana

 

 

1. I, Raul Figueroa, being first duly sworn, depose and state as follows:

INTRODUCTION AND AGENT BACKGROUND

2. [ama Special Agent with the Bureau of Indian Affairs (BIA), Division of
Drug Enforcement (DDE). As such, I am “an investigative or law enforcement
officer of the United States,” within the meaning of Section 2510(7) of Title 18,
United States Code, that is, an officer of the United States who is empowered
by law to conduct investigations and to make arrests for offenses enumerated in
18 U.S.C. § 2516 and Title 21 of the United States Code. I became a Special
Agent with the Bureau of Indian Affairs (BIA), Division of Drug Enforcement,

in June of 2019. I am currently assigned to the Fort Peck Indian Reservation,
Case 1:20-mj-00096-TJC Document 1-1 Filed 10/26/20 Page 2 of 13

but routinely get detailed to various parts of Montana and the United States.
Prior to being employed by the BIA, I worked for three years with the
Department of Defense, Special Reaction Team (SRT), Law Enforcement
Division in Pueblo, Colorado. I worked for fourteen years with the Bureau of
Prisons as a Senior Officer Specialist in Florence, Colorado. I have been
employed in law enforcement since 2001, with approximately three years of
experience as a uniformed patrol officer and five years as a drug investigator,

investigating felony drug offenses for the Bureau of Prisons.

3. I have received training from several state, local, and federal agencies,
including the Department of Defense Law Enforcement Officers Course in Fort
Leonard Wood, Missouri; Special Reaction Team Training (SRT) in Fort
Carson, Colorado; Bureau of Prisons Law Enforcement Training Academy
Federal Law Enforcement Training Center (FLETC) in Glynco, Georgia; and
the Criminal Investigator Training Program (CITP) at FLETC in Glynco,

Georgia.

4. As aresult of my experience and training, I have conducted and/or
participated in numerous investigations to include, but not limited to, physical
and electronic surveillances, questioning of witnesses, suspects, and informants

9

applications and executions of search, seizure, and arrest warrants, evidence
Case 1:20-mj-00096-TJC Document 1-1 Filed 10/26/20 Page 3 of 13

collection, and recognition of controlled substances. I also have training and
experience in the recognition of paraphernalia used for ingesting, distributing,
manufacturing, and storing controlled substances, as well as recognizing
conduct common to drug traffickers. Some of the methods common to drug
traffickers include the laundering of drug proceeds derived from the sale of
illicit substances, as well as the hiding of assets. I have participated in
continuing education and training in law enforcement related fields including,
but not limited to, technological applications (electronic surveillance) and basic

drug investigations and drug interdiction.

5. The statements contained in this affidavit are based on my experience and
background as a patrol officer, and a Special Agent for the BIA, and on

information provided by other law enforcement agents.

6. [am currently investigating Christopher Harold TREBER for distributing
methamphetamine in Lame Deer, Montana. Additionally, I am investigating
TREBER for being a user and an addict of methamphetamine in possession of

two firearms.

7. Based on my training, experience, and participation in previous

investigations, I know:
Case 1:20-mj-00096-TJC Document 1-1 Filed 10/26/20 Page 4 of 13

8. That drug distributors possess controlled substances as well as packaging
material, including plastic wrap, Ziploc bags, cutting agents, scales, vacuum

sealed bags, vacuum sealers, and measuring cups.

9. That distributors of controlled substances often use and possess books,
records, receipts, notes, ledgers, address books, hand written notes, and other
papers relating to the transportation, ordering, purchase, possession, and
distribution of controlled substances, including bank statements, checking

accounts, and safe deposit boxes.

10. That distributors of controlled substances often use and possess financial
proceeds of dealing in controlled substances, namely currency of the United
States or other countries, financial instruments including money orders or wire
transfers, which are evidence of proceeds of drug dealing and money laundering,
or which have been used or are intended to be used to further drug dealing and

the money laundering.

11. That distributors of controlled substances often use and possess papers,
tickets, notes, receipts, and other items relating to domestic or international

travel.
Case 1:20-mj-00096-TJC Document 1-1 Filed 10/26/20 Page 5 of 13

12. That distributors in controlled substances often use and possess documentary
evidence in the form of vehicle titles and registration receipts reflecting the

acquisition, ownership, and/or registration of vehicles.

13. That distributors in controlled substances often use records of drug
transactions, including lists of customers and suppliers, lists of expenses and

payments, lists of drug prices, and oftentimes keep these records to reflect debts.

14. That distributors in controlled substances often use and possess documents
that may aid in the identification of and/or the current location of controlled
substances and/or proceeds from controlled substance transactions, including

storage units receipts, safe deposit box records, and rental agreements.

15. That distributors in controlled substances often use and possess weapons, to
include firearms, ammunition, knives, or explosives, which may be used to
protect and/or guard controlled substances, and/or the personal security of the

drug distributors.

16. That in the process of weighing, packaging, processing, and hiding of
contraband, small amounts of controlled substances are often left behind and

adhere to scales, safes, and containers they have been stored in.
Case 1:20-mj-0O0096-TJC Document 1-1 Filed 10/26/20 Page 6 of 13

17. In virtually all the prior drug search warrants your affiant has been involved
in, where contraband has been located, documents, records, and/or proceeds of

the sale of controlled substances have also been found.

18. That drug distributors often maintain, on hand, significant amounts of United
States Currency to maintain and finance their ongoing narcotics business. When
drug supplies are low and distributors are waiting to be re-supplied, they often
have significant amounts of cash on hand to repay previous debt or pay for a new

shipment.

19. The hiding of proceeds and/or contraband is not only designed to protect its
detection by law enforcement, but also other drug users and competitors, as it is

common for people with large amounts of cash and/or drugs to get “robbed.”

20. That people involved in distributing drugs conceal currency, financial
instruments, and/or proceeds or negotiable instruments of drug transactions, and
evidence of financial transactions relating to obtaining, transferring, secreting, or

spending of money made from engaging in drug activity.

21.That people involved in the distribution of drugs sometime secure their extra
amounts of product (controlled substances) in safes, cases, lock boxes or other
lockable cases. That they also conceal in those cases other items that are

commonly used for the sale or purchase of controlled substances, such as scales,

6
Case 1:20-mj-00096-TJC Document 1-1 Filed 10/26/20 Page 7 of 13

baggies, spoons, measuring devices and kits (commonly referred to “kits,” which

contain items used to ingest controlled substances.

22. The information contained within this affidavit is based on my investigation,
training, and experience, as well as information given to me by other law
enforcement officers involved in this investigation. Because this affidavit is
being submitted for the exclusive purpose of securing a search warrant, I have
not included every fact known to me concerning this investigation. I have set
forth only the facts necessary and appropriate to establish probable cause for the

requested search and seizure warrant

SCOPE OF THIS SEARCH WARRANT APPLICATION
23. 1am submitting this affidavit under Rule 41 of the Federal Rules of Criminal
Procedure in support of an application for a search warrant authorizing a search
of a black with silver trim VAULTZ security box retrieved from a 2000 white
Ford F-350 truck displaying Montana vehicle license plate CTA275, registered
to Craig and Terri Treber, 214 Principal Street, Lame Deer, Montana. The truck
was driven by Christopher Harold TREBER, on October 15, 2020, in Lame Deer, ©
Montana, as described below. The black with silver trim VAULTZ box is
currently secured at the Rosebud County Sheriffs Office evidence room, in

Ashland, Montana.
Case 1:20-mj-00096-TJC Document 1-1 Filed 10/26/20 Page 8 of 13

24. The purpose of this application is to seize evidence of violations of 21 U.S.C.
§ 841(a)(1), possession with intent to distribute and/or distribution of
methamphetamine, and 18 U.S.C § 922(¢)(3), unlawful user or addict of

methamphetamine.

BACKGROUND OF INVESTIGATION
25. On October 15, 2020, at 2:26 a.m., BIA Police Officer Rossman, conducted
a traffic stop on a 2000 white Ford F-350 truck displaying Montana vehicle
license plate CTA275 around the area of 717 Little Wolf Street, Lame Deer,
Montana, which is within the exterior boundaries of the Northern Cheyenne
Indian Reservation. BIA Officer Rossman ran a Montana license check with
dispatch and the truck came back as a white 2000 Ford F-350 registered to Craig
and Terri Treber, 214 Principal Street, Lame Deer, Montana. Christopher Harold
TREBER, son of Craig and Terri Treber, was driving the truck. A passenger of

the truck was later identified as Tony SANCHEZ.

26. During the initial contact, Officer Rossman asked TREBER if there were any
weapons inside the truck. TREBER stated that there was a rifle next to him on
the driver’s side of the truck. After TREBER got out of the truck, Officer
Rossman asked if there were any other weapons inside the truck. TREBER stated

that there was a pistol in the driver’s side door of truck. While removing the
Case 1:20-mj-00096-TJC Document 1-1 Filed 10/26/20 Page 9 of 13

Glock 22C from the driver’s side door, Officer Rossman saw in plain view a

metal spoon with what appeared to be drug residue on it.

27. Officer Rossman then requested that BIA K-9 Officer Chapoose assist in the
traffic stop. After TREBER and SANCHEZ were removed from the truck,
Officer Chapoose deployed his Utah Post certified narcotics detection dog,
Warus, who performed an open-air sniff on the 2000 white Ford F-350. Warus

alerted to the presence of narcotics odor emanating from the truck.

28. A subsequent probable cause search of the truck was conducted by Officers
Rossman and Chapoose. Officer Chapoose located the metal spoon with residue
on it and a plastic wrapper with white powdery substance on it. According to
Officer Chapoose’s knowledge and training, he identified it as drug
paraphernalia. Officer Rossman saw numerous plastic baggies of various sizes
in the rear seat of the truck. Officer Rossman also located a lock box under the
front console of the truck. The box is black with silver trim and has “VAULTZ”

on it.

29. Officer Chapoose conducted a pat down search of TREBER and felt a solid
object that crunched when he squeezed it in TREBER’s right coat pocket. Officer
Chapoose removed a small black zipper bag from TREBER’s coat pocket, looked

inside the bag, and saw several baggies containing a white crystalline substance,
Case 1:20-mj-00096-TJC Document 1-1 Filed 10/26/20 Page 10 of 13

which Officer Chapoose recognized as having the consistency of
methamphetamine. TREBER was then secured in handcuffs. It was later
determined that the total weight of the baggies and crystalline substance was 5.6
grams. The passenger, SANCHEZ, was searched. Nothing was found on

SANCHEZ and he was allowed to leave.

30. TREBER advised that he is not a member of any federally recognized tribe,
so Officer Rossman asked dispatch to contact the Rosebud County Sheriff’s
Office (RCSO). An RCSO deputy responded to the location in order to transport
TREBER to the Rosebud County Jail. All evidence was turned over to the
responding RCSO deputy, including the locked black and silver box. The

evidence is secured at the RCSO.

31. On October 15, 2020, TREBER was interviewed while in custody in Rosebud
County. During the interview, TREBER advised he was a teacher in Lame Deer,
Montana, and that he was recently fired by the Northern Cheyenne Tribal
Council. TREBER explained that he had just picked up SANCHEZ on top of a
hill between Ashland, Montana, and Lame Deer, Montana, prior to being stopped,
and that he did not know SANCHEZ. Your Affiant asked TREBER if he would
be willing to submit to a urinalysis drug test, which he refused. TREBER was

adamant that the drugs were not his and were most likely SANCHEZ’s.

10
Case 1:20-mj-00096-TJC Document 1-1 Filed 10/26/20 Page 11 of 13

TREBER continued to deny previously knowing SANCHEZ. TREBER admitted
that he owned both the Glock 22C, serial number # LAU124, and the FN PS90
rifle, serial number # FN06918. TREBER admitted that he was addicted to

Percocet over five years ago and that he had tried methamphetamine once.

32. That same day, October 15, 2020, your Affiant then traveled to the RCSO,
Ashland, Montana, to retrieve the drug evidence seized from the 2000 white F-
350 truck, which consists of five small Ziploc style bags. Your Affiant could see
a white crystalline substance that appeared to be methamphetamine. Your
Affiant used his agency issued TruNarc Narcotics Analyzer to conduct a scan of
one of the bags, which provided a presumptive positive identification of
methamphetamine. Your Affiant also saw both firearms that were seized,
numerous empty baggies, a spoon and the locked black and silver box with
“VAULTZ” embossed on a metal tag on top of the box, which remained

unopened.

33. On October 16, 2020, your Affiant met with the manager of the Lame Deer
School District teachers’ housing, Starlyn Whiteman, who confirmed that
TREBER previously lived in the teachers’ housing and was evicted on September

1, 2020, due to a verbal report of possible drug trafficking.

1]
Case 1:20-mj-0O0096-TJC Document 1-1 Filed 10/26/20 Page 12 of 13

34.Your Affiant conducted a BIA records check for Northern Cheyenne and
found a record of a traffic stop on January 21, 2019, that involved TREBER and
SANCHEZ. TREBER and SANCHEZ were identified as passengers in a
vehicle where drugs were found. The stop occurred near 417 Muddy Cluster,

Lame Deer, Montana, on the Northern Cheyenne Indian Reservation.

CONCLUSION

35. As a result of your Affiant’s personal participation in this investigation and
his knowledge gained from reports, law enforcement databases and conversations
with other law enforcement officers, your Affiant believes that there is probable
cause to believe that there is evidence of possession with intent to distribute
and/or distribution of methamphetamine, in violation of 21 U.S.C. § 841(a)(1),
and evidence of possession a firearm and/or ammunition by a unlawful drug
user/addict, in violation of 18 U.S.C. § 922(g)(3), contained in the black with
silver trim VAULTZ lock box found in the white 2000 Ford F-350 bearing
Montana vehicle license # CTA275, a truck driven by TREBER on October 15,
2020. The lock box is secured at the Rosebud County Sheriffs Office, Ashland,

Montana.

12
Case 1:20-mj-00096-TJC Document 1-1 Filed 10/26/20 Page 13 of 13

DATED this Zz 3 day of October, 2020.

 
   

Raul Figueroa
Special Agent
Bureau of Indian Affairs
Division of Drug Enforcement

Sworn to me over the telephone and signed by me pursuant to Federal

Rules of Criminal Procedure 4.1 and 4(d) on this 2 CG day of October, 2020.

  

TIMOTHY/YCAVAN
United States Magistrate Judge
District Of Montana

13
